PER CURIAM.
In the case below, appellee successfully sought enforcement of a property settlement incorporated into a prior decree which divorced the parties. The trial judge awarded the appellee $750 for attorney’s fees, to be paid by appellant.
Appellant argues that appellee, having failed at the trial below to introduce any evidence as to her inability to pay her attorney’s fees, is not entitled to an award of attorney’s fees. We find no abuse of discretion by the trial court in the attorney’s fee award. See Canakaris v. Canakaris (Fla.1980), Supreme Court Case No. 54,124, opinion filed January 31,1980.
Appellee/cross-appellant contends on cross-appeal that the trial court awarded the wife an attorney’s fee which is less than a reasonable fee for the services of her attorney. We find no abuse of discretion as to the fee awarded.
AFFIRMED.
MILLS, C. J., and McCORD and BOOTH, JJ., concur.